Citation Nr: 0107539	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to VA disability compensation for 
polyarthralgia, claimed as tendonitis and/or pain involving 
multiple joints, pursuant to 38 U.S.C.A. § 1151 (West 1991).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes ("pension").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION


The veteran served on active duty from July 1974 to July 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1997, of the VA Regional Office (RO) in 
Chicago, Illinois.  A hearing was held before a hearing 
officer at the RO in August 1999, and the hearing officer's 
decision was entered the following month.  

The appeal was docketed at the Board in 2000.  In September 
2000, a hearing was held before the undersigned Member of the 
Board in Washington, D.C.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case, in addition to the reasons discussed below, is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Relative to the first issue listed on the title page, i.e., 
that pertaining to the veteran's claim of entitlement to VA 
disability compensation for polyarthralgia, claimed as 
tendonitis and/or pain involving multiple joints, pursuant to 
38 U.S.C.A. § 1151, such claim was received at the RO in 
October 1998.  The provisions of 38 U.S.C.A. § 1151 were 
revised, effective October 1, 1997, and the revised 
provisions are applicable to claims received on or after such 
date.  See 63 Fed. Reg. 45,004-007 (August 24, 1998).  
Because the veteran's claim was received after October 1, 
1997, the provisions of 38 U.S.C.A. § 1151, as became 
effective on such date, are applicable to such claim.  

The veteran asserts that, when he was seen for VA outpatient 
treatment in May 1997 for problems including nasal congestion 
and earache, an antibiotic was on such occasion prescribed.  
In June 1997, after being briefly seen at a non-VA medical 
facility, he indicates that he was transferred to a VA 
medical facility.  Once admitted, he states that a "blood 
test" was performed.  He contends, however, that without 
awaiting the blood test results and without ascertaining what 
"illness" he had been seen for in May 1997 and determining 
what medication had then been prescribed him, he "was told 
that" he had polyarthritis and was prescribed the medication 
"Acetaminophen".  He indicates that he took the latter 
medication for several weeks and then "began to notice" 
swelling involving joints including his ankles and knees.  He 
avers that, when he was seen by a VA physician for outpatient 
treatment in July 1997, such physician informed him that his 
having been assessed as having polyarthritis the preceding 
month was a "misdiagnosis" and that the physician then (i.e., 
in July 1997) prescribed "Prednisone" in an attempt to 
"possibl[y] reverse the damage" brought about by his having 
taken acetaminophen.  He contends that he presently has 
tendonitis and/or pain involving multiple joints due to 
having taken the acetaminophen prescribed by VA in June 1997.

The record, to include testimony advanced by the veteran at 
his September 2000 hearing, indicates that the veteran may 
have received outpatient treatment at the VA Outpatient 
Clinic in Joliet, Illinois, through August 2000.  However, 
any clinical reports that may have been prepared in 
conjunction with treatment rendered the veteran after 
September 1997 at such facility have not yet been procured.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.  

With respect to his claim for pension, the veteran indicates 
that his above-addressed joint problems inhibit his ability 
to engage in heavy lifting or stand for long durations.  He 
also avers that he has cervical strain and lumbosacral 
strain.  He contends that the foregoing conditions, 
collectively, preclude him from maintaining substantially 
gainful employment.  Given the veteran's foregoing 
contentions, and because he has not been formally examined by 
VA for a number of years, the Board is of the opinion that 
pertinent examination by VA, as specified in greater detail 
below, should be performed before further appellate 
consideration is afforded this aspect of the appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the complete 
original clinical records (or certified 
copies thereof) pertaining to all VA 
outpatient treatment rendered the veteran 
from April 1997 to the present at the VA 
Outpatient Clinic in Joliet, Illinois.  
The RO should also procure the complete 
original hospitalization clinical records  
(or certified copies thereof) pertaining 
to the veteran's period of  
hospitalization in June 1997 (and any 
subsequent hospitalization(s)) at the 
Hines VA Medical Center in Chicago, 
Illinois.   

2.  The veteran should be scheduled for a 
general medical and appropriate specialty 
examinations by VA to determine all 
disabilities present, and the severity 
thereof, to include evaluation of 
polyarthralgia, cervical strain and 
lumbosacral strain.  Any special 
diagnostic studies deemed necessary should 
be performed.  The claims folder should be 
provided to the examiners for review prior 
to the examinations.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) readjudicate, in accordance with the 
provisions of 38 U.S.C.A. § 1151 which 
became effective October 1, 1997, the 
veteran's claim of entitlement to VA 
disability compensation for 
polyarthralgia, claimed as tendonitis 
and/or pain involving multiple joints; 
and (2), after evaluating all of the 
veteran's nonservice-connected 
disabilities, the RO should readjudicate 
his claim for pension; in readjudicating 
the pension claim, the RO should give 
appropriate consideration to the 
provisions of 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.15 and 4.17 (2000).  

6.  If either benefit sought on appeal is 
not granted to the veteran's satisfaction, 
both he and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) which, if appropriate, 
includes a discussion of the average 
person standard and unemployability 
standard by which a permanent and total 
disability rating for pension purposes may 
be assigned. The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should also contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


